Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim of priority due to the filing of U.S. application 63/198,302, filed 09-October-2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 9-11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160147582-(Karakulak et al.) [herein “Karakulak”], in view of U.S. Patent 8363478-(Yang et al.) [herein “Yang”].
Regarding claim 1 –
Karakulak teaches (a)n apparatus comprising: a solid-state memory comprising non-individually erasable memory cells, “In various aspects, a method may include reading a first sample of wordlines of a flash memory device…” (Page 1, Paragraph [0005]),  where Examiner provides official notice that the definition of flash in the IEEE Dictionary is: “flash EEPROM An electrically erasable programmable read only memory (EEPROM) in which clearing can be performed only on blocks or the entire array. (ED) 1005-1998”.
Karakulak also teaches arranged into calibration groups, each memory cell in each respective calibration group using a common set of read voltages to sense programmed states; “A plurality of offset wordline groups are generated based on the table of error counts, with each group associating a different read level offset voltage with a plurality of wordline addresses” (Abstract).
Karakulak does not teach an evaluation circuit configured to measure at least one read parameter for each calibration group responsive to read operations carried out upon the memory cells in the associated calibration group, nor does it teach an adjustment circuit to redistribute the memory cells of an existing calibration group into at least one new calibration group in response to the at least one measured read parameter.
Yang, however teaches an evaluation circuit configured to measure at least one read parameter for each calibration group responsive to read operations carried out upon the memory cells in the associated calibration group; (Fig 5, Item 550 “Vref Adaptation Logic”) plus “In one embodiment, the Vref adaptation logic 550 is configured to adapt the Vref value upon determining that a read operation occurred. In one embodiment, the Vref adaptation logic 550 is configured to adapt the Vref value upon determining that a threshold number of ECC errors and/or group retries has occurred while reading the flash memory device 560. In another embodiment, the Vref adaptation logic 550 is configured to adapt the V ref value upon determining that the Vref value has not been updated in a pre-defined period of time” (Col 8, Lines 1-9).
Yang also teaches an adjustment circuit to redistribute the memory cells of an existing calibration group into at least one new calibration group in response to the at least one measured read parameter, (Fig 5, Item 570 “Partition Logic”) plus “The partition logic 570 is configured to maintain a relationship between a group of cells in the flash memory device 560 and a Vref value in the Vref memory 530” (Col 7, Lines 34 – 36).
Karakulak and Yang are analogous art because they are both directed to advanced methods of calibrating and controlling Reference Voltages used in Non-Volatile memories. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the grouping of calibration targets of Karakulak with the logic of Yang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to adjust reference voltages for reading Non-Volatile Memories more efficiently.

Regarding claim 2 –
The combination of Karakulak and Yang teaches all the limitations of claim 1 above.
Karakulak also teaches wherein the memory cells are located in different data storage devices, (Fig 15, Items 1503) plus “Flash device 1503 represents a non-volatile memory device for storing data. According to one aspect of the present disclosure, flash device 1503 includes, for example, a NAND flash memory. Flash device 1503 may include a single flash memory device or chip, and may include multiple flash memory devices or chips arranged in multiple channels” (Page 12, Paragraph [0118]).

Regarding claim 3 –
The combination of Karakulak and Yang teaches all the limitations of claim 1 above.
Karakulak also teaches wherein the memory cells are located in different die of a single data storage device.  Karakulak – (Fig 15, Items 1503) plus “Flash device 1503 represents a non-volatile memory device for storing data. According to one aspect of the present disclosure, flash device 1503 includes, for example, a NAND flash memory. Flash device 1503 may include a single flash memory device or chip, and may include multiple flash memory devices or chips arranged in multiple channels” (Page 12, Paragraph [0118]).

Regarding claim 4 –
Karakulak teaches (a) method comprising: arranging a plurality of non-individually erasable memory cells into calibration groups, each memory cell in each respective calibration group using a common set of read voltages to sense programmed states; “A plurality of offset wordline groups are generated based on the table of error counts, with each group associating a different read level offset voltage with a plurality of wordline addresses” (Abstract).
Karakulak also teaches generating a regrouping strategy with a monitor module, the regrouping strategy prescribing at least one alteration to a calibration group in response to a predetermined sub-optimal calibration group trigger; “After a predetermined point in a life cycle of a respective memory block, the table is regenerated and plurality of offset wordline groups are regenerated based the regenerated table of error counts” (Abstract).
In addition, Karakulak teaches altering at least one calibration group with the monitor module, in accordance with the regrouping strategy, to customize the at least one calibration group while maintaining data access performance of the plurality of non-individually erasable memory cells, “plurality of offset wordline groups are regenerated based the regenerated table of error counts” (Abstract).
Karakulak does not teach measuring at least one read parameter for each calibration group with an evaluation circuit responsive to read operations carried out upon the memory cells in the associated calibration group; detecting a sub-optimal calibration group trigger in at least one calibration group in response to the measured at least one read parameter.
Yang, however teaches measuring at least one read parameter for each calibration group with an evaluation circuit responsive to read operations carried out upon the memory cells in the associated calibration group; detecting a sub-optimal calibration group trigger in at least one calibration group in response to the measured at least one read parameter; (Fig 5, Item 550 “Vref Adaptation Logic”) plus “In one embodiment, the Vref adaptation logic 550 is configured to adapt the V ref value upon determining that a read operation occurred. In one embodiment, the Vref adaptation logic 550 is configured to adapt the Vref value upon determining that a threshold number of ECC errors and/or group retries has occurred while reading the flash memory device 560. In another embodiment, the Vref adaptation logic 550 is configured to adapt the V ref value upon determining that the Vref value has not been updated in a pre-defined period of time” (Col 8, Lines 1-9).
Karakulak and Yang are analogous art because they are both directed to advanced methods of calibrating and controlling Reference Voltages used in Non-Volatile memories. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the grouping of calibration targets of Karakulak with the logic of Yang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to adjust reference voltages for reading Non-Volatile Memories more efficiently.

Regarding claim 6 –
The combination of Karakulak and Yang teaches all the limitations of claim 4 above.
Karakulak also teaches wherein the at least one alteration to a calibration group comprises changing a size of a calibration group, “In various aspects, offset wordline groups of different sizes and/or having different offset value pairings may be generated for each different read level” (Page 4, Paragraph [0047]).

Regarding claim 7 –
The combination of Karakulak and Yang teaches all the limitations of claim 4 above.
Karakulak also teaches wherein the at least one alteration to a calibration group comprises creating a new calibration group, “In various aspects, offset wordline groups of different sizes and/or having different offset value pairings may be generated for each different read level” (Page 4, Paragraph [0047]).

Regarding claim 9 –
The combination of Karakulak and Yang teaches all the limitations of claim 4 above.
Karakulak also teaches wherein the monitor module chooses to execute the regrouping strategy instead of a calibration strategy in response to a determination that altering the at least one calibration group will correct the sub-optimal calibration group trigger, “plurality of offset wordline groups are regenerated based the regenerated table of error counts” (Abstract).

Regarding claim 10 –
The combination of Karakulak and Yang teaches all the limitations of claim 4 above.
Yang also teaches wherein the sub-optimal calibration group trigger is a drop in predicted data access performance in at least one calibration group, “Improved system performance can be achieved by minimizing decoding failures and unrecoverable sector errors Tracking charge distribution and using an adapted corresponding Vref is one way to help achieve improved system performance” (Col 1, Line 65-Col 2, Line 2).

Regarding claim 11 –
	Karakulak teaches (a) method comprising: arranging a plurality of non-individually erasable memory cells into calibration groups, each memory cell in each respective calibration group using a common set of reference voltages to sense programmed states; “A plurality of offset wordline groups are generated based on the table of error counts, with each group associating a different read level offset voltage with a plurality of wordline addresses” (Abstract).
	Karakulak does not teach generating a calibration strategy with a monitor module, the calibration strategy prescribing alteration to at least calibration group reference voltage in response to a predetermined sub-optimal calibration group trigger, and does not teach measuring at least one read parameter for each calibration group with an evaluation circuit responsive to read operations carried out upon the memory cells in the associated calibration group. Karakulak also does not teach detecting a sub-optimal calibration group trigger in at least one calibration group in response to the measured at least one read parameter, nor does it teach choosing a predetermined calibration procedure from the calibration strategy in response to the detected sub-optimal calibration group trigger; and executing the predetermined calibration procedure while maintaining data access performance of the plurality of non-individually erasable memory cells.
	Yang, however teaches generating a calibration strategy with a monitor module, the calibration strategy prescribing alteration to at least calibration group reference voltage in response to a predetermined sub-optimal calibration group trigger; (Fig 5, Item 550 “Vref Adaptation Logic”) plus “In one embodiment, the Vref adaptation logic 550 is configured to adapt the V ref value upon determining that a read operation occurred. In one embodiment, the Vref adaptation logic 550 is configured to adapt the Vref value upon determining that a threshold number of ECC errors and/or group retries has occurred while reading the flash memory device 560. In another embodiment, the Vref adaptation logic 550 is configured to adapt the V ref value upon determining that the Vref value has not been updated in a pre-defined period of time” (Col 8, Lines 1-9).
	Yang also teaches measuring at least one read parameter for each calibration group with an evaluation circuit responsive to read operations carried out upon the memory cells in the associated calibration group; (Fig 5, Item 550 “Vref Adaptation Logic”) plus “In one embodiment, the Vref adaptation logic 550 is configured to adapt the Vref value upon determining that a read operation occurred. In one embodiment, the Vref adaptation logic 550 is configured to adapt the Vref value upon determining that a threshold number of ECC errors and/or group retries has occurred while reading the flash memory device 560. In another embodiment, the Vref adaptation logic 550 is configured to adapt the V ref value upon determining that the Vref value has not been updated in a pre-defined period of time” (Col 8, Lines 1-9).
	In addition, Yang teaches detecting a sub-optimal calibration group trigger in at least one calibration group in response to the measured at least one read parameter; (Fig 5, Item 550 “Vref Adaptation Logic”) plus “In one embodiment, the Vref adaptation logic 550 is configured to adapt the V ref value upon determining that a read operation occurred. In one embodiment, the Vref adaptation logic 550 is configured to adapt the Vref value upon determining that a threshold number of ECC errors and/or group retries has occurred while reading the flash memory device 560. In another embodiment, the Vref adaptation logic 550 is configured to adapt the V ref value upon determining that the Vref value has not been updated in a pre-defined period of time” (Col 8, Lines 1-9).
	Yang also teaches choosing a predetermined calibration procedure from the calibration strategy in response to the detected sub-optimal calibration group trigger; and executing the predetermined calibration procedure while maintaining data access performance of the plurality of non-individually erasable memory cells. Yang – (Fig 5, Item 550 “Vref Adaptation Logic”) plus “In one embodiment, the Vref adaptation logic 550 is configured to adapt the V ref value upon determining that a read operation occurred. In one embodiment, the Vref adaptation logic 550 is configured to adapt the Vref value upon determining that a threshold number of ECC errors and/or group retries has occurred while reading the flash memory device 560. In another embodiment, the Vref adaptation logic 550 is configured to adapt the V ref value upon determining that the Vref value has not been updated in a pre-defined period of time” (Col 8, Lines 1-9).
Karakulak and Yang are analogous art because they are both directed to advanced methods of calibrating and controlling Reference Voltages used in Non-Volatile memories. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the grouping of calibration targets of Karakulak with the logic of Yang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to adjust reference voltages for reading Non-Volatile Memories more efficiently.

Regarding claim 16 –
The combination of Karakulak and Yang teaches all the limitations of claim 11 above.
Yang also teaches wherein the monitor module chooses the predetermined calibration procedure in response to an identification of at least one memory cell of a calibration group being at high risk for failure, “Even with group based V ref management, a V ref value may still yield errors. In this example, a subsequent access to cold data may yield errors. In one embodiment, if repeated retries or ECC decoding failures are produced by reading using the Vref for a group, then the Vref vector may be calibrated using an additional method” (Col 6, Lines 32 – 37).

Regarding claim 18 –
The combination of Karakulak and Yang teaches all the limitations of claim 11 above.
Yang also teaches wherein the calibration strategy prescribes multiple different sub-optimal calibration group triggers, (Fig 5, Item 550 “Vref Adaptation Logic”) plus “In one embodiment, the Vref adaptation logic 550 is configured to adapt the Vref value upon determining that a read operation occurred. In one embodiment, the Vref adaptation logic 550 is configured to adapt the Vref value upon determining that a threshold number of ECC errors and/or group retries has occurred while reading the flash memory device 560. In another embodiment, the Vref adaptation logic 550 is configured to adapt the V ref value upon determining that the Vref value has not been updated in a pre-defined period of time” (Col 8, Lines 1-9).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160147582-(Karakulak et al.) [herein “Karakulak”], in view of U.S. Patent 8363478-(Yang et al.) [herein “Yang”], and further in view of U.S. Patent 9659664-(Griffin et al.) [herein “Griffin”].
Regarding claim 5 –
The combination of Karakulak and Yang teaches all the limitations of claim 4 above.
	The combination of Karakulak and Yang does not teach wherein the regrouping strategy comprises a plurality of different triggers respectively identifying sub-optimal calibration group conditions. 
	Griffin, however teaches wherein the regrouping strategy comprises a plurality of different triggers respectively identifying sub-optimal calibration group conditions, “A NAND flash memory device detects the occurrence of Cell Voltage Distribution Disruption Events (CVDDEs), such as a Partial Block Program (PBP) and Program-Read-Immediate (PM), and provides a way to dynamically adjust read voltage to account for CVDDEs” (Col 1, Lines 37 – 41).
Karakulak, Yang and Griffin are analogous art because they are all directed to advanced methods of calibrating and controlling Reference Voltages used in Non-Volatile memories. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the grouping of calibration targets of Karakulak with the logic of Yang and the multiple error detection methods of Griffin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to adjust reference voltages for reading Non-Volatile Memories more efficiently.

Regarding claim 8 –
The combination of Karakulak and Yang teaches all the limitations of claim 4 above.
	The combination of Karakulak and Yang does not teach wherein the monitor module alters a granularity of the at least one read parameter.
	Griffin, however teaches wherein the monitor module alters a granularity of the at least one read parameter, “Based on desired geographic granularity of CVDDE tracking, the memory controller 120 sets up CVDDE occurrence table 800 to record whether a CVDDE has occurred ( e.g., Partial Block Program), or is imminent ( e.g., Program-Read- Immediate )” (Col 6, Lines 37 – 41).
Karakulak, Yang and Griffin are analogous art because they are all directed to advanced methods of calibrating and controlling Reference Voltages used in Non-Volatile memories. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the grouping of calibration targets of Karakulak with the logic of Yang and the multiple error detection methods of Griffin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to adjust reference voltages for reading Non-Volatile Memories more efficiently.

Claims 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160147582-(Karakulak et al.) [herein “Karakulak”], in view of U.S. Patent 8363478-(Yang et al.) [herein “Yang”], and further in view of Korean Patent Publication 20180110412A-(Kim et al.)-”Memory system and operating method thereof”-(IP.COM translation)-(2018).
Regarding claim 12 –
The combination of Karakulak and Yang teaches all the limitations of claim 11 above.
	The combination of Karakulak and Yang does not teach wherein the predetermined calibration procedure writes, and subsequently reads, test data a plurality of times to at least one memory cell of a calibration group to determine a new reference voltage.
	Kim, however teaches wherein the predetermined calibration procedure writes, and subsequently reads, test data a plurality of times to at least one memory cell of a calibration group to determine a new reference voltage, “On the other hand, in a memory device (for example, a NAND flash memory) as described above, a read error may occur due to retention, read disturb, program (or write) and temperature difference during reading. When a read error occurs, the read operation can be performed again while applying the read voltage levels included in the read retry table defined in advance in a predetermined order. The read operation is performed again until the read operation succeeds or until all the read voltage levels in the table are” (Page 7, 3rd paragraph). Examiner notes that this describes a read-retry operation after a write.
Karakulak, Yang and Kim are analogous art because they are all directed to advanced methods of calibrating and controlling Reference Voltages used in Non-Volatile memories. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the grouping of calibration targets of Karakulak with the logic of Yang and the read-retry methods of Kim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to adjust reference voltages for reading Non-Volatile Memories more efficiently.

Regarding claim 13 –
The combination of Karakulak and Yang teaches all the limitations of claim 11 above.
	The combination of Karakulak and Yang does not teach wherein the predetermined calibration procedure writes, and subsequently reads, test data a single time to at least one memory cell of a calibration group to determine a new reference voltage.
	Kim, however teaches wherein the predetermined calibration procedure writes, and subsequently reads, test data a single time to at least one memory cell of a calibration group to determine a new reference voltage, “In general, in a memory device, a read error may occur due to a large number of defects. Therefore, the read retry table may have a plurality of sets corresponding to each type of defects as shown in FIG. Since the conventional <read-retry>  operation is performed in a predetermined fixed order, it may take a long time for the <read-retry> operation. For example, in the best case, the read operation may succeed in the first stage 510, but in the worst case, the read operation may be successful only after the last stage 520. In addition, even if the read retry operation is performed in the same defective type as shown in FIG. 6, a latency difference may occur depending on the number of retry attempts.” (Page 7, 4th paragraph).
Karakulak, Yang and Kim are analogous art because they are all directed to advanced methods of calibrating and controlling Reference Voltages used in Non-Volatile memories. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the grouping of calibration targets of Karakulak with the logic of Yang and the read-retry methods of Kim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to adjust reference voltages for reading Non-Volatile Memories more efficiently.

Regarding claim 19 –
The combination of Karakulak and Yang teaches all the limitations of claim 18 above.
	The combination of Karakulak and Yang does not teach wherein each sub-optimal calibration group trigger is correlated to a different calibration protocol in the calibration strategy.
	Kim, however teaches wherein each sub-optimal calibration group trigger is correlated to a different calibration protocol in the calibration strategy, “In general, in a memory device, a read error may occur due to a large number of defects. Therefore, the read retry table may have a plurality of sets corresponding to each type of defects as shown in FIG. Since the conventional <read-retry>  operation is performed in a predetermined fixed order, it may take a long time for the <read-retry> operation. For example, in the best case, the read operation may succeed in the first stage 510, but in the worst case, the read operation may be successful only after the last stage 520. In addition, even if the read retry operation is performed in the same defective type as shown in FIG. 6, a latency difference may occur depending on the number of retry attempts.” (Page 7, 4th paragraph).
Karakulak, Yang and Kim are analogous art because they are all directed to advanced methods of calibrating and controlling Reference Voltages used in Non-Volatile memories. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the grouping of calibration targets of Karakulak with the logic of Yang and the read-retry methods of Kim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to adjust reference voltages for reading Non-Volatile Memories more efficiently.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160147582-(Karakulak et al.) [herein “Karakulak”], in view of U.S. Patent 8363478-(Yang et al.) [herein “Yang”], and further in view of U.S. Patent 8213236-(Wu).
Regarding claim 14 –
The combination of Karakulak and Yang teaches all the limitations of claim 11 above.
	The combination of Karakulak and Yang does not teach wherein the predetermined calibration procedure alters a reference voltage without writing or reading data to any memory cells of a calibration group.
	Wu, however teaches wherein the predetermined calibration procedure alters a reference voltage without writing or reading data to any memory cells of a calibration group, “A method is described that comprises receiving an environmental variable, the environmental variable affecting a threshold voltage of a flash memory cell, and setting a write configuration or a read configuration using the environmental variable, the write configuration useable for writing a data value to the flash memory cell, the read configuration useable for reading a data value from the flash memory cell.” (Col 1, Lines 49 – 55).
Karakulak, Yang and Wu are analogous art because they are all directed to advanced methods of calibrating and controlling Reference Voltages used in Non-Volatile memories. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the grouping of calibration targets of Karakulak with the logic of Yang and the external generation of reference voltages as taught by Wu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to adjust reference voltages for reading Non-Volatile Memories more efficiently and flexibly.

Regarding claim 15 –
The combination of Karakulak, Yang and Wu teaches all the limitations of claim 14 above.
	Wu also teaches wherein the reference voltage is altered by an offset value prescribed by the calibration strategy, “Another method is described that comprises receiving a threshold voltage value, the threshold voltage value calculated based on an environmental variable” (Col 1, Lines 56 – 58).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160147582-(Karakulak et al.) [herein “Karakulak”], in view of U.S. Patent 8363478-(Yang et al.) [herein “Yang”], and further in view of U.S. Patent Publication 20200066354-(Iannou et al.) [herein “Iannou”].
Regarding claim 17 –
The combination of Karakulak and Yang teaches all the limitations of claim 11 above.
	The combination of Karakulak and Yang does not teach wherein the monitor module chooses the predetermined calibration procedure in response to a determination that testing different reference voltages is more detrimental than beneficial to a lifespan of the memory cells of a calibration group.
	Iannou, however teaches wherein the monitor module chooses the predetermined calibration procedure in response to a determination that testing different reference voltages is more detrimental than beneficial to a lifespan of the memory cells of a calibration group, “According to one embodiment of the method, the stop condition may be met if the current threshold voltage shift value exceeds a predefined maximum deviation. Thus, threshold voltage values outside specifications of the memory cells may easily be avoided as part of the read process. This way, the threshold voltage value adjustment may find its natural limit and the read process may return an error indicating that the memory page has not be read successfully” (Page 4, Paragraph [0060]).
Karakulak, Yang and Iannou are analogous art because they are all directed to advanced methods of calibrating and controlling Reference Voltages used in Non-Volatile memories. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the grouping of calibration targets of Karakulak with the logic of Yang and the calculation of when not to adjust reference voltages as taught by Iannou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to adjust reference voltages for reading Non-Volatile Memories more efficiently and flexibly and in a fashion extending device lifetimes.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160147582-(Karakulak et al.) [herein “Karakulak”], in view of U.S. Patent 8363478-(Yang et al.) [herein “Yang”], and further in view of U.S. Patent Publication 20150127883-(Chen et al.) [herein “Chen”].
Regarding claim 20 –
The combination of Karakulak and Yang teaches all the limitations of claim 11 above.
	The combination of Karakulak and Yang does not teach wherein the monitor module executes multiple different calibration procedures sequentially in response to a changing volume of data access requests to the plurality of non-individually erasable memory cells.
	Chen, however teaches wherein the monitor module executes multiple different calibration procedures sequentially in response to a changing volume of data access requests to the plurality of non-individually erasable memory cells, “In accordance with illustrative embodiments disclosed in the present application, channel information and channel conditions that are determined by the Offline Tracking process are used to determine whether or not an adjustment to the read reference voltage can be avoided altogether without detrimentally affecting performance (due to a higher bit error rate caused by non-optimal read reference voltages), or, alternatively, to determine a precision with which a read reference voltage adjustment should be made” (Page 4, Paragraph [0039]).
Karakulak, Yang and Chen are analogous art because they are all directed to advanced methods of calibrating and controlling Reference Voltages used in Non-Volatile memories. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the grouping of calibration targets of Karakulak with the logic of Yang and the calculation of when not to adjust reference voltages based on data volume as taught by Chen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to adjust reference voltages for reading Non-Volatile Memories more efficiently and flexibly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111